Citation Nr: 1042910	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as nausea, to include as due to an 
undiagnosed illness or as secondary to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 
1992 with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  This case was remanded in May 2010 and 
now returns for further appellate review.  However, upon a review 
of the record, the Board finds that another remand is necessary.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.

The Veteran and his spouse provided testimony at a hearing before 
the undersigned Veterans Law Judge in February 2009.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims file.


REMAND

Although the Board regrets the additional delay, another remand 
is necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to service connection for GERD/nausea so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that, since he served in Southwest Asia in 
1991, he has experienced nausea in the afternoon approximately 
five times a week.  He alleges that, while he has been treated 
for acid reflux, the nausea is separate and distinct from such 
disorder.  Therefore, he claims that service connection is 
warranted for GERD/nausea.

In this regard, the Veteran's service treatment records reflect 
he was treated on multiple occasions for complaints of diarrhea, 
nausea, and vomiting, to include in March 1989 and October 1989.  
These records indicate the complaints were assessed as gastritis 
and upper respiratory infection, respectively.  Additionally, the 
record reflects current treatment for nausea, diagnosed as GERD.  
Therefore, the Veteran was afforded a VA examination July 2010.  
Following a review of the claims file, an interview with the 
Veteran, and a physical examination, to include diagnostic 
testing, the examiner diagnosed GERD.  He further noted that the 
Veteran had posttraumatic stress disorder (PTSD) and nausea.  The 
examiner also observed that the Veteran reported that his GERD 
and nausea were two separate entities and claimed to only have 
nausea in the afternoon.  He opined that the possible etiologies 
were psychogenic versus medication-related and that it was less 
likely than not related to any condition incurred in service.  

The Board observes that, in a November 2009 rating decision, 
service connection was granted for PTSD with agoraphobia without 
history of panic disorder; cervical spondylosis; radiculopathy of 
the right arm; radiculopathy of the left arm; mild degenerative 
disease of the lumbar spine; radiculopathy of the right leg; and 
radiculopathy of the left leg.  Additionally, a May 2010 rating 
decision implemented the Board's award of service connection for 
fibromyalgia.  The record reflects that the Veteran is on 
numerous medications in order to treat such service-connected 
disabilities.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims has held that, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004).  As it does not appear that 
the July 2010 VA examiner was aware of the fact that service 
connection had been established for such disabilities and, in 
light of his opinion that the Veteran's GERD/nausea may possibly 
be psychogenic or medication-related, the Board finds that a 
remand is necessary in order to afford the Veteran a VA 
examination so as to determine whether his GERD/nausea is caused 
or aggravated by his service-connected disabilities and/or the 
medication required for treatment of such disabilities.

The Board also notes that the Veteran has not been provided with 
proper notice pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) regarding the secondary aspect of his claim.  
Therefore, such should be accomplished on remand.

Additionally, while on remand, any outstanding treatment records 
referable to the Veteran's nausea/GERD should be obtained.  In 
this regard, the Board notes that the Veteran receives treatment 
at the Little Rock, Arkansas, VA Medical Center.  Therefore, on 
remand, any outstanding records from such VA facility dated from 
December 2008 to the present should be obtained for consideration 
in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claim of entitlement to service connection 
for GERD/nausea as secondary to his service-
connected disabilities.  

2.  Obtain all outstanding treatment records 
referable to the Veteran's GERD/nausea from 
the Little Rock VA Medical Center dated from 
December 2008 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his GERD/nausea.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted.  

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his 
GERD/nausea was caused or aggravated, i.e., 
worsened beyond the natural progression, by 
his service-connected connected PTSD with 
agoraphobia without history of panic 
disorder; cervical spondylosis; radiculopathy 
of the right arm; radiculopathy of the left 
arm; mild degenerative disease of the lumbar 
spine; radiculopathy of the right leg; 
radiculopathy of the left leg; and/or 
fibromyalgia, or the medication required for 
treatment of such disabilities.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements and the July 2010 VA 
examiner's opinion.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


